Cite as 27 I&N Dec. 569 (BIA 2019)

Interim Decision #3957

Matter of Jun Yun ZHANG, Respondent
Decided June 28, 2019
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
(1) Under the plain language of section 237(a)(3)(D)(i) of the Immigration and Nationality
Act, 8 U.S.C. § 1227(a)(3)(D)(i) (2012), it is not necessary to show intent to establish
that an alien is deportable for making a false representation of United States citizenship.
(2) Although a Certificate of Naturalization (Form N-550) is evidence of United States
citizenship, the certificate itself does not confer citizenship status if it is acquired
unlawfully.
FOR RESPONDENT: Kai W. De Graaf, New York, New York
FOR THE DEPARTMENT OF HOMELAND SECURITY: Trisha Lacey, Assistant Chief
Counsel
BEFORE: Board Panel: MALPHRUS, MULLANE, and CREPPY, Board Members.
MALPHRUS, Board Member:

In a decision dated November 8, 2017, an Immigration Judge found the
respondent removable under section 237(a)(3)(D) of the Immigration and
Nationality Act, 8 U.S.C. § 1227(a)(3)(D) (2012), as an alien who falsely
claimed to be a United States citizen, but granted his application for
cancellation of removal. 1 The respondent has appealed from the
Immigration Judge’s finding of removability. 2 The appeal will be dismissed.
The respondent is a native and citizen of the People’s Republic of China
who was admitted to the United States as a lawful permanent resident on June
20, 1991. Subsequently, through intermediaries, he purchased a Certificate
of Naturalization (Form N-550) from a person who, at the time, was an
officer of the former Immigration and Naturalization Service (“INS”) and
1

Section 237(a)(3)(D)(i) of the Act provides:
Any alien who falsely represents, or has falsely represented, himself to be a citizen
of the United States for any purpose or benefit under this Act (including section
274A) or any Federal or State law is deportable.

2
Neither party has appealed the Immigration Judge’s grant of cancellation of removal,
so this issue is not before us. See, e.g., Matter of A.J. Valdez and Z. Valdez, 27 I&N Dec.
496, 496 n.1, 498 n.3 (BIA 2018).

569

Cite as 27 I&N Dec. 569 (BIA 2019)

Interim Decision #3957

who was later convicted of illegally selling such certificates. A current
officer of the Department of Homeland Security (“DHS”) testified that the
respondent obtained his Certificate of Naturalization from the former INS
officer through unlawful means and that he did not properly complete the
naturalization process to merit the issuance of a certificate.
According to the Immigration Judge, the respondent’s testimony revealed
that he could not pass the English and civics tests, did not receive a Notice
of Naturalization Oath Ceremony (Form N-445), and did not participate in
the requisite interview process. The Immigration Judge did not make a
finding as to whether the respondent knowingly made a false representation
of United States citizenship. Rather, he stated that the “Court is mindful that
the respondent either knowingly or unknowingly tried to obtain United States
citizenship through a shortcut.”
On appeal, the respondent argues that he is not removable and that his
proceedings should be terminated because he is a United States citizen. He
contends that to find him removable under section 237(a)(3)(D) of the Act,
it must be shown that he made a false claim to citizenship that was “willful”
or “knowing.” The respondent also asserts that he has always believed he
was a United States citizen and that because he acted in good faith, he did
not obtain the Certificate of Naturalization for any “benefit” under the
Act. In response, the DHS argues that the statutory language of section
237(a)(3)(D) does not require intent or a culpable mental state. The question
before us, therefore, is whether an alien’s false claim to United States
citizenship must be made knowingly to render him or her removable.
In Matter of Richmond, 26 I&N Dec. 779, 783 (BIA 2016), we considered
whether the statutory language of section 212(a)(6)(C)(ii)(I) of the Act,
8 U.S.C. § 1182(a)(6)(C)(ii)(I) (2012), which is virtually identical to that of
section 237(a)(3)(D)(i), has a plain and unambiguous meaning. In looking
to the legislative history, we observed that this provision was added to the
Act by the Illegal Immigration Reform and Immigrant Responsibility Act of
1996, Division C of Pub. L. No. 104-208, 110 Stat. 3009-546 (“IIRIRA”),
“with the intent to prevent unauthorized employment and fraudulent
procurement of public services and benefits by illegal aliens.” Id. at 787.
We interpreted the meaning and scope of the phrase “for any purpose or
benefit under this Act . . . or any Federal or State law.” Id. at 784–89. But
we did not decide whether a false claim to citizenship must be knowingly
made to give rise to immigration consequences, because the United States
Court of Appeals for the Second Circuit had upheld the Immigration Judge’s
adverse credibility finding regarding the alien’s claimed belief that he was a
United States citizen. Id. at 781 n.5, 783. The Immigration Judge made no
such explicit credibility finding in this case.

570

Cite as 27 I&N Dec. 569 (BIA 2019)

Interim Decision #3957

We have a duty to follow the plain and unambiguous language of the
statute. K Mart Corp. v. Cartier, Inc., 486 U.S. 281, 291 (1988) (“If the
statute is clear and unambiguous ‘that is the end of the matter, for the court,
as well as the agency, must give effect to the unambiguously expressed intent
of Congress.’” (citations omitted)). In interpreting statutory language, we
determine if its meaning is plain by referring “to the language itself, the
specific context in which the language is used, and the broader context of the
statute as a whole.” Robinson v. Shell Oil Co., 519 U.S. 337, 340–41 (1997);
see also Matter of A. Vasquez, 27 I&N Dec. 503, 504 (BIA 2019).
Section 237(a)(3)(D)(i) of the Act provides that an alien is deportable if
he “falsely represents, or has falsely represented, himself to be a citizen
of the United States for any purpose or benefit.” The plain language of
this section does not require an intent to falsely represent citizenship status. 3
Significantly, Congress carved out a narrow exception to this provision for
those aliens whose parents are or were United States citizens; who
permanently resided in the United States prior to the age of 16 years; and
who reasonably believed that they were United States citizens when they
made such a claim. 4 Section 237(a)(3)(D)(ii) of the Act; see also section
212(a)(6)(C)(ii)(II) of the Act. This exception indicates that an alien is not
required to know that a claim to citizenship is false, because if Congress
had intended to include a knowledge or willfulness requirement in section
237(a)(3)(D)(i), there would be no need for a good faith exception.
3

By contrast, section 212(a)(6)(C)(i) of the Act, which is not applicable here, renders an
alien inadmissible if he or she “by fraud or willfully misrepresenting a material fact, seeks
to procure (or has sought to procure or has procured) a visa, other documentation, or
admission into the United States or other benefit provided under this Act.” (Emphasis
added.) The absence of a “knowing” or “willful” requirement for false claims to citizenship
in sections 212(a)(6)(C)(ii)(I) and 237(a)(3)(D)(i) indicates that there was no congressional
intent to include one. See Hamdan v. Rumsfeld, 548 U.S. 557, 578 (2006) (“[A] negative
inference may be drawn from the exclusion of language from one statutory provision that
is included in other provisions of the same statute.”); Russello v. United States, 464 U.S.
16, 23 (1983) (“[W]here Congress includes particular language in one section of a statute
but omits it in another section of the same Act, it is generally presumed that Congress acts
intentionally and purposely in the disparate inclusion or exclusion.” (citation omitted)).
4
Although the respondent indicated at one point in his appellate brief that he has
believed he is a United States citizen, he has never argued that he falls within the exception
relating to a reasonable belief under section 237(a)(3)(D)(ii) of the Act. We note in this
regard that the Eighth Circuit, in whose jurisdiction this case arises, previously remanded
a case where the issues were whether a minor’s status at the time of her misrepresentation
of United States citizenship would excuse her from inadmissibility under section
212(a)(6)(C)(ii) and whether her maturity level should be considered in determining if her
retraction of the misrepresentation was timely. See Sandoval v. Holder, 641 F.3d 982,
986–89 (8th Cir. 2011). However, the respondent’s case presents a different issue and does
not require us to reach the questions raised in Sandoval.

571

Cite as 27 I&N Dec. 569 (BIA 2019)

Interim Decision #3957

The Eleventh Circuit’s reasoning in Patel v. U.S. Attorney General, 917
F.3d 1319, 1326 n.5 (11th Cir. 2019), where the court addressed the nearly
identical exception in section 212(a)(6)(C)(ii)(II) of the Act, is instructive.
With respect to whether a false claim to citizenship must be “knowing” to
establish inadmissibility under section 212(a)(6)(C)(ii)(I), the court stated,
“We seriously doubt that [the statute] requires the false claim to be
knowing. For starters, the text does not mention a ‘knowing’ or ‘willful’
false representation of citizenship.” Id.; see also Valadez-Munoz v. Holder,
623 F.3d 1304, 1309 n.7 (9th Cir. 2010) (noting that unlike the corresponding
criminal provision, which “requires the representation to be both false and
willful,” section 212(a)(6)(C)(ii)(I) “only requires falsity”). Furthermore,
the court concluded that interpreting section 212(a)(6)(C)(ii)(I) “to include
a knowing requirement . . . would render superfluous the exception in the
immediately following subsection.” Patel, 917 F.3d at 1326 n.5 (“If [section
212(a)(6)(C)(ii)(I)] contains a knowing requirement, the exception Congress
explicitly included is entirely unnecessary.”); see also Richmond v. Holder,
714 F.3d 725, 729 n.3 (2d Cir. 2013) (stating that for aliens who cannot meet
the requirements of the exception, “false citizenship claims need not be
knowing to run afoul of [section] 212(a)(6)(C)(ii)(I)”).
The existence of the exception in section 237(a)(3)(D)(ii) of the Act
similarly shows that Congress chose to exclude a scienter requirement from
section 237(a)(3)(D)(i). Thus, we conclude that under the plain language of
that section, it is not necessary to show intent to establish that an alien is
deportable for making a false representation of United States citizenship. 5
An alien need only falsely claim to be a United States citizen for any purpose
or benefit under the Act or any Federal or State law to be deportable.
As support for his arguments, the respondent relies on our precedent
decisions in Matter of Barcenas-Barrera, 25 I&N Dec. 40 (BIA 2009), and
Matter of Wong, 11 I&N Dec. 712 (BIA 1966). However, these cases do not
resolve the issue before us. Matter of Barcenas-Barrera determined that
an alien who was convicted of willfully and knowingly making a false
representation of birth in the United States on a passport application was
inadmissible under section 212(a)(6)(C)(ii) of the Act, but it did not hold
that proof of such intent is required to find an alien inadmissible under that
provision. See Matter of Barcenas-Barrera, 25 I&N Dec. at 42. In addition,
Matter of Wong, which predates enactment of the IIRIRA, does not stand for
the broad proposition that the respondent asserts—“that in order for a false
claim of citizenship to have any negative consequence, it must be made
knowingly and intentionally.” That case involved the narrow question
whether an alien was “inspected” for purposes of adjustment of status if her
5

Proof of a criminal conviction is also not required to sustain a charge of removability
under section 237(a)(3)(D)(i) of the Act.

572

Cite as 27 I&N Dec. 569 (BIA 2019)

Interim Decision #3957

false claim to citizenship at the time of admission was made in good faith.
Matter of Wong, 11 I&N Dec. at 713.
Here, the Immigration Judge found that the respondent falsely claimed
United States citizenship after he unlawfully purchased a Certificate of
Naturalization and used it to obtain a United States passport, which is clearly
a “benefit” under the Act. Matter of Barcenas-Barrera, 25 I&N Dec. at 44.
Moreover, the respondent used his illegally obtained passport to travel
abroad and reenter the United States, which the Immigration Judge also
found to be a benefit. See Castro v. Att’y Gen. of U.S., 671 F.3d 356, 369
(3d Cir. 2012) (stating that obtaining entry to the United States by making a
false claim to citizenship at the border is a “benefit” under the Act); Jamieson
v. Gonzales, 424 F.3d 765, 768 (8th Cir. 2005) (same). There is no clear
error in the Immigration Judge’s finding that the respondent’s false claim to
be a United States citizen was made with a subjective intent to obtain such
benefits. See Matter of Y-L-, 24 I&N Dec. 151, 159 (BIA 2007) (stating that
an alien’s intent is a factual finding made by the Immigration Judge, which
is reviewed for clear error). The Immigration Judge properly concluded that
the respondent is removable under section 237(a)(3)(D) of the Act because
there is clear and convincing evidence that his unlawful acquisition of a
Certificate of Naturalization was for the purpose of obtaining these benefits.
See Matter of Richmond, 26 I&N Dec. at 784 (finding that an alien is
inadmissible under section 212(a)(6)(C)(ii)(I) of the Act if he makes a false
claim to citizenship with the subjective intent to obtain a “purpose or benefit”
under the Act or other law); see also section 240(c)(3)(A) of the Act, 8 U.S.C.
§ 1229a(c)(3)(A) (2012).
The respondent also maintains that he is a United States citizen and
that the DHS lacked the authority to cancel his Certificate of Naturalization.
Contrary to his arguments, this case does not involve the revocation of
naturalization, also referred to as denaturalization, which can only occur in
Federal district court. See section 340(a) of the Act, 8 U.S.C. § 1451(a)
(2012); Gorbach v. Reno, 219 F.3d 1087, 1093–94, 1099 (9th Cir. 2000);
Matter of Falodun, 27 I&N Dec. 52, 55–56 (BIA 2017). However, the DHS
has the authority to cancel a Certificate of Naturalization, because the statute
and the regulations provide for administrative cancellation if a Certificate of
Naturalization was illegally or fraudulently obtained or created. Section 342
of the Act, 8 U.S.C. § 1453 (2012); 8 C.F.R. §§ 342.1, 342.8 (2019).
Although a Certificate of Naturalization is evidence of United States
citizenship, the certificate itself does not confer citizenship status if it is
acquired unlawfully. See section 338 of the Act, 8 U.S.C. § 1449 (2012). As
the Immigration Judge determined, the respondent obtained his Certificate of
Naturalization “through unlawful means” from a former INS official who
was later convicted for his criminal activity in this regard. Therefore, the
573

Cite as 27 I&N Dec. 569 (BIA 2019)

Interim Decision #3957

respondent never properly completed the naturalization process, which
requires filing an Application for Naturalization (Form N-400), taking an
oath of allegiance at a public ceremony, and obtaining a valid Certificate of
Naturalization to document the grant of United States citizenship. See Matter
of Falodun, 27 I&N Dec. at 54; see also section 337(a) of the Act, 8 U.S.C.
§ 1448(a) (2012).
As we stated in Matter of Falodun, a Certificate of Naturalization “cannot
be [administratively] cancelled if it was issued to a person who lawfully
filed an Application for Naturalization and proceeded through the entire
naturalization process to the oath of allegiance.” Matter of Falodun, 27 I&N
Dec. at 55–56 (citing section 340 of the Act). However, since the respondent
obtained a Certificate of Naturalization without completing the statutorily
prescribed naturalization process, he never lawfully naturalized, and his
certificate was properly cancelled. See section 310(d) of the Act, 8 U.S.C.
§ 1421(d) (2012); Rogers v. Bellei, 401 U.S. 815, 830 (1971) (observing that
an alien has no right to naturalization unless all the statutory requirements
are met); cf. Fedorenko v. United States, 449 U.S. 490, 506 (1981) (“[T]here
must be strict compliance with all the congressionally imposed prerequisites
to the acquisition of citizenship. Failure to comply with any of these
conditions renders the certificate of citizenship ‘illegally procured,’ and
naturalization that is unlawfully procured can be set aside.”).
In claiming that the cancellation of his Certificate of Naturalization was
ineffective, the respondent cites section 342 of the Act, which provides that
the cancellation of a Certificate of Naturalization does not affect “the
citizenship status of the person in whose name the document was issued.”
However, his reliance on that provision is misplaced. Since his Certificate
of Naturalization was illegally obtained, he was never entitled to the
citizenship status it purported to accord. See Matter of Falodun, 27 I&N
Dec. at 55; cf. Matter of Koloamatangi, 23 I&N Dec. 548, 551 (BIA 2003)
(holding that an alien who acquired permanent resident status by fraud “is
deemed, ab initio, never to have obtained [such] status”).
We agree with the Immigration Judge’s determination that the respondent
is removable from the United States under section 237(a)(3)(D) of the Act.
We need not address his remaining contentions on appeal. See INS
v. Bagamasbad, 429 U.S. 24, 25 (1976) (per curiam) (“As a general rule
courts and agencies are not required to make findings on issues the decision
of which is unnecessary to the results they reach.”). Accordingly, the
respondent’s appeal will be dismissed.
ORDER: The appeal is dismissed.

574

